          Case 7:18-cv-09601-VB Document 72
                                         70 Filed 06/26/20
                                                  06/25/20 Page 1 of 2




                                   1010 Franklin Avenue, Suite 200 | Garden City, NY 11530-2900 | bsk.com
                                                                        CHRISTOPHER F. MANSFIELD
                                                                                      cmansfield@bsk.com
                                                                                          P: 516.267.6308



June 25, 2020


Honorable Justice Vincent L. Briccetti
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10691-4150

Re: Troy Grant v. Mayor Thomas, et al
    18 CV 9601 (VB)

Honorable Justice Briccetti,

       This letter shall serve to report on the status of efforts by the City of Mount Vernon (the
“City”) to retain counsel for defendants Richard Thomas and Daniel Jones and to request the
Court’s assistance to resolve continued difficulties with same.

        As per the February 27, 2020 directive of this Court, Defendant Thomas provided this
office with the name of a single attorney to represent him in this matter, Ira Wincott, Esq. The
undersigned had several subsequent conversations with Mr. Wincott and the City with Mr. Wincott
finally agreeing to provide the undersigned with a written engagement letter for approval by the
City by May 21, 2020. To date, no engagement letter has been received and numerous follow up
messages to Mr. Wincott have gone unreturned.

       Based upon the foregoing, it is respectfully requested that this Court direct Defendant
Thomas to provide this office with a written engagement agreement, consistent with the previous
discussions with Mr. Wincott, by a date certain. In the alternative, it is requested that Defendant
Thomas be directed to provide this office with the names of two additional prospective attorneys
in accordance with the Court’s February 27, 2020 Order.

        With respect to Defendant Jones, he has yet to provide this office with the names of any
attorneys for approval by the City. Although Mr. Wincott has expressed a willingness to consider
the joint representation of Mr. Jones after he has been retained for Defendant Thomas, he has not
committed to doing so. Accordingly, consistent with the Court’s February 27, 2020 directive to
Mr. Thomas, it is respectfully requested that Defendant Jones be directed to provide this office
with the names of three prospective attorneys by a date certain.




                                                                                         199950.1 6/25/2020
            Case 7:18-cv-09601-VB Document 72
                                           70 Filed 06/26/20
                                                    06/25/20 Page 2 of 2



Page 2




       The undersigned remains ready, willing and able to coordinate these representation issues
on behalf of the City but cannot do so without the cooperation of the Defendants Thomas and
Jones.

         Thank you for your attention to this matter.

Very truly yours,

BOND, SCHOENECK & KING, PLLC



Christopher F. Mansfield
      APPLICATION GRANTED. By July 10, 2020, defendant Thomas shall provide to Mr.
CFM/cbMansfield either a written engagement agreement between himself and Mr. Wincott for
      approval, or the names and contact information for two additional prospective attorneys.
cc:     Mr. Daniel Jones (via regular mail and e-mail)
      ByIraJuly 10, 2020,
            Wincott,       defendant
                     Esq. (via e-mail) Jones shall provide to Mr. Mansfield the names and contact
      information of three prospective attorneys to represent him in this action.

      The Court is unable to comprehend why, after numerous complaints by Thomas to the Court
      that the City was delaying in providing him with representation (see, e.g., Docs. #53, 61),
      Thomas appears not to be cooperating with the City in appointment of his counsel.

      This case was commenced nearly two years ago. On May 20, 2019, the Court issued an
      Opinion and Order granting in part and denying in part defendants' motion to dismiss. On
      June 24, 2019, the Court issued a discovery plan and scheduling order. Yet, the case has
      essentially been stalled since then due to issues with appointment of counsel. Most recently,
      the settlement conference scheduled in front of Magistrate Judge McCarthy for May 14,
      2020, was adjourned to June 29, 2020, and the City has just requested the June 29
      conference be adjourned again due to appointment of counsel issues. Should such further
      delays continue, the Court will consider sanctioning the relevant defendant(s) to the extent
      the Court finds they are engaging in dilatory tactics. Thomas and Jones are also reminded
      that, although premature, the plaintiff may be entitled to move for an entry of default
      judgment against them. In addition, if Thomas and Jones do not cooperate with the City's
      counsel with respect to appointment of counsel, the case will proceed, and they will have to
      represent themselves in the action.

      Chambers will mail a copy of this Order to defendant Jones at the address on the docket.

      The Clerk is directed to terminate the letter-motion. (Doc. #70).

      SO ORDERED:                                                                 199950.1 6/25/2020


      _______________________
      Vincent L. Briccetti, U.S.D.J., 6/26/2020
